February 8, 2015

.TO: Texas Court of Criminal Appeals
 'Clerk of the Court
 P.O. Box 12308                                                UM'b
. Austin, TX 78711-2308
 FROM: Frankie Nealy # 1714921
 Ellis Unit
 1697 FM 980
 Huntsville, TX 77343
 RE: Writ No. WR-82,248-01 Ex Parte Frankie Nealy
 Dear Clerk,
    On December 24, 2014, I mailed the court a Motion For Rehearing and Recon
 sideration on the court's own motion, under Tex. R. App. P. 7922(d). I am
 making an inquiry into the status of the motion. If you could please advise
 me whether or not the motion has had a ruling, or if it is pending, I would
 greatly appreciate your assistance and notice.
    I thank you for your time and attention to my request.
                                                             Respectfully,




                                                  COURf
                                                          0FcmiNA LAPPEALS
                                                           3 13 20W